Citation Nr: 0527514	
Decision Date: 10/12/05    Archive Date: 10/25/05

DOCKET NO.  03-34 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for osteoarthritis (claimed 
as joint pain of the fingers, hands, arms, shoulders, feet, 
and neck).

ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from October 1968 to January 
1980.  With additional unverified service in the Air Force 
Reserve.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, in January 2002, which denied the claim.

The issues of service connection for osteoarthritis of the 
hands and fingers, and right foot are REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify you if further action is required on your part.

FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case with respect to 
the issues decided has been completed.

2.  There is no evidence of any chronic bilateral arm 
condition, bilateral shoulder condition, neck condition, or 
left foot condition during service or for many years after 
service.  


CONCLUSIONS OF LAW

1.  A bilateral arm condition (claimed as joint pain and 
osteoarthritis) was not incurred in or aggravated by active 
service, nor may such a condition be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2.  A bilateral shoulder condition (claimed as joint pain and 
osteoarthritis) was not incurred in or aggravated by active 
service, nor may such a condition be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

3.  A left foot condition (claimed as joint pain and 
osteoarthritis) was not incurred in or aggravated by active 
service, nor may such a condition be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

4.  A neck condition (claimed as joint pain and 
osteoarthritis) was not incurred in or aggravated by active 
service, nor may such a condition be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act (VCAA), which became law on November 9, 2000, 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits. 

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 
3.159(b)(2004).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45,620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence the VA must secure.  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the Court held, in part, 
that a VCAA notice, as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.

More recently, however, the Court held in Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) that error regarding the 
timing of notice does not have the natural effect of 
producing prejudice and, therefore, prejudice must be pled as 
to it.  Further, the Court held that VA can demonstrate that 
a notice defect is not prejudicial if it can be demonstrated: 
(1) that any defect in notice was cured by actual knowledge 
on the part of the appellant that certain evidence (i.e., the 
missing information or evidence needed to substantiate the 
claim) was required and that the appellant should have 
provided it; (2) that a reasonable person could be expected 
to understand from the notice provided what was needed; or 
(3) that a benefit could not possibly have been awarded as a 
matter of law.

As will be discussed below, the VA has complied with the 
provisions of the VCAA.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  Any 
error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

Here, the RO sent the necessary preadjudication notice to the 
veteran by correspondence dated in July 2001.  This letter 
addressed the requirements to establish service connection, 
informed the veteran of what information and evidence she 
must submit, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any additional evidence that was relevant to the case.  As 
such, this correspondence fully complied with the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holdings in Quartuccio, 
supra, and Pelegrini, supra.  

Moreover, the veteran has been provided with a copy of the 
appealed rating decision, the September 2003 Statement of the 
Case (SOC), and the October 2004 Supplemental Statement of 
the Case (SSOC).  These documents served notice to the 
veteran of the law and governing regulations regarding this 
case, as well as the reasons for the determinations made with 
respect to her claim.  In pertinent part, the SOC included a 
summary of the relevant VCAA regulatory provisions of 
38 C.F.R. § 3.159.  Thus, the duty to notify has been 
satisfied.

Regarding the VA's duty to assist a claimant in obtaining 
evidence necessary to substantiate the claim, it does not 
appear that the veteran has indicated the existence of any 
pertinent evidence that has not been obtained or requested by 
the RO.  The record includes the veteran's service medical 
records, reserve medical records, private medical records, 
records of treatment with the VA, and VA examination reports.  
When filling out her substantive appeal (VA Form 9), the 
veteran indicated that she desired a hearing before the 
Board.  However, the veteran failed to appear at the Travel 
Board hearing, scheduled on May 23, 2005.  Thus, the Board 
concludes that the duty to assist has been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.

Factual Background

In a June 1968 entrance examination, the veteran was found 
medically qualified for active duty.  Service medical 
records, which are extensive and reveal treatment for 
multiple complaints, are negative for complaints related to 
joint pain in the arms, shoulders, or left foot.  In a July 
1973 treatment record, the physician assessed a muscle sprain 
in the veteran's neck.  Heat soaks and aspirin were 
recommended.  No further complaints related to her neck noted 
during the remaining 6 years of service.

On her Report of Medical History completed in conjunction 
with her separation examination in October 1979, she checked 
"Yes" to swollen or painful joints, and bone or other joint 
deformity, but she specifically denied painful or trick 
shoulder or elbow, arthritis, rheumatism, or bursitis, and 
foot trouble.  No foot, shoulder, arm, or elbow complaints 
were mentioned in the narrative summary explaining her 
positive responses.  Painful joints of both hands were noted 
however, as were pre-service fractures of her right hand and 
left wrist, and a carpal tunnel release on the right.  

Post service records from January 1986 indicate pain in the 
veteran's right arm and tenderness in the bicipital groove.  
She was diagnosed with tendonitis.  In February 1986, the 
veteran reported for physical therapy.  She indicated that 
she injured her shoulder while moving a piano, and was 
experiencing pain in the neck and shoulder.  Findings of the 
examiner include normal alignment of the veteran's cervical 
spine, no compression fractures, minimal spurring of the 
posterior lateral aspects of the left mid cervical spine 
vertebrae, but no significant narrowing of the neuro 
foramina.  Views of the shoulder showed normal motion with 
internal and external rotation.  No spurring or evidence of 
calcific tendonitis was observed.  A follow up in March 1986 
revealed that the veteran was "feeling much better."  Later 
that month, however, the veteran returned for treatment 
complaining of pain in her right upper arm and elbow for the 
preceding two weeks.  

Generalized pain in the neck and shoulders persisted through 
October 1986, when physician's notes from outpatient 
treatment indicated that cervical degenerative joint disease 
was to be ruled out.  Pain medications were prescribed during 
this period.

In an undated patient history questionnaire, from 
approximately 1987, the veteran indicated a history of joint 
and extremity trouble.  Military outpatient records from 
February 1987 indicate ongoing pain in shoulders, and 
numbness and hyperesthesia in the veteran's hand.  A note 
from this time references an x-ray showing a spur in the C3-
C4 area of the veteran's vertebrae.

Pain in the back and shoulders continued through August 1987 
and the veteran was put on physical therapy.  Then, late in 
August 1987, the veteran reported improvement in 
symptomatology and range of motion.  The physician noted 
"All goals are accomplished except [increasing] shoulder 
strength."

Records from December 1987 indicate that the veteran had 
overexerted herself during Christmas shopping and that pain 
in her shoulder returned.  A prescription for Flexeril and 
Motrin was written, but the patient was not seen by a 
physician at this time.  In outpatient treatment records from 
August 1988, the veteran reported increased pain and swelling 
in her finger.  December 1988 records showed pain in the left 
foot, specifically in the metatarsal area.  A small lesion 
was noted, diagnosed as a probable Morton's neuroma, and a 
podiatry consult was ordered.  Radiology reports from that 
time period were negative for bone or soft tissue 
abnormality.

In medical records from November 1989, the veteran reported 
for treatment of scattered joint pain.  No objective signs 
were observed, but the veteran complained of tenderness in 
her foot.  This pain continued through March 1990, when 
plantar fasciitis was diagnosed.

A report from a podiatry examination in September 1991 
indicated chronic foot pain which was, in part, triggered by 
prolonged standing.  The report is largely illegible, but 
notes x-ray results showing a narrowing of the foot joints.  
Early degenerative joint disease was diagnosed in the left 
foot.  May 1992 outpatient records indicate improvement with 
full weight bearing ability.  Records through 1996 indicate 
continued pain in both feet and right shoulder with 
injections for the pain.  Outpatient discharge records from 
December 1996 indicate diagnoses for left foot hallux valgus 
and stump neurosis.  

A bone scan from July 1997 showed "intense activity" in the 
region of the veteran's healing osteotomy of the right first 
metatarsal, as well as a mild increase in activity in the 
distal left first metatarsal.  Previous surgery of the left 
first metatarsal was noted as well.  A bone mass scan of the 
veteran's spine and femur, from a private rheumatologist from 
February of 1998 is of record.  Records from October 1998 
indicate mild hallux valgus deformity, with some degenerative 
changes in the foot.  A previously observed sesamoid was also 
noted.

Private records of the veteran's treatment, taken by Dr. RJF 
from November 1998 through May 2000, indicate a history of 
treatment for sharp foot pains, hallux rigidus, inflamed 
joints, and degenerative joint disease.

A letter from Dr. RJF, dated in June 2000, indicates the 
veteran has had three surgical procedures for her foot and 
significant osteoarthritis of bilateral metatarsal phalangeal 
joints.  After noting surgery was scheduled that same month, 
Dr. RJF opined that it is as likely as not the pain she 
experience in the Air Force to both feet is the same pain she 
currently suffered from.  Dr. RH also wrote a letter in June 
2000.  In that letter, he stated that he had been treating 
the veteran since 1990 and reiterated his opinion that the 
current pain is the same as that in service.

That same month, the veteran submitted a letter stating that 
she believed her "joint pains resulted from, or were 
aggravated by, the following situations or assignments."  
She then described working 14 to 16 hour days on her feet as 
a flight nurse.  She also described wearing ill-fitting boots 
in "adverse conditions."  She stated that she used self-
help to treat her history of joint and muscle pains "over 
the years."  

In October 2000, the veteran reported for a VA examination to 
address her bones and joints.  She complained of pain in 
multiple joints including both shoulders and both feet.  A 
diagnosis of osteoarthritis was rendered, although no x-rays 
were conducted at that time.  

More records of treatment from Dr. RH, in March 2001, 
indicate continued right shoulder pain and ongoing physical 
therapy.  The veteran did report that the shoulder was 
better.

A letter from Dr. RJF, dated November 2002, restates the 
veteran's history of arthritic feet and continued pain 
thereof.  After discussing various aspects of treatment, the 
physician indicated that the condition persisted for many 
years prior to her initial exam in April 1992.

A letter from Dr. RH, dated November 2002, notes a history of 
generalized degenerative arthritis and arthralgia, with major 
involvement of the feet.  These difficulties were said to 
predate 1994.

A VA medical examination was conducted in March 2004, which 
included a review of the veteran's claims file.  Noting the 
veteran's service history, as well as her history of 
surgeries, the examiner noted that there is one normal foot 
x-ray from November 1988 and no findings of abnormalities 
during the veteran's military service.  The examiner then 
noted the opinion of Dr. RJF dated June 2000.

On physical examination, the veteran was noted to have a 
normal gait.  She did not walk gingerly.  Surgical scars were 
observed on her feet.  The examiner describes the veteran's 
contention that her foot condition was caused by a career 
spent standing on her feet while serving as an Air Force 
nurse.  The examiner opined that the veteran's foot pain did 
not start during active duty service.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

Where a veteran served ninety (90) days or more during a 
period of war, and osteoarthritis becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When 
there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  If the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.

Shoulders, Arms, and Left Foot

In this case, the veteran's extensive service medical records 
reveal no complaints of, treatment for, or diagnosis of any 
shoulder, arm, or left foot condition, to include arthritis.  
Moreover, there is no evidence of the veteran suffering an 
injury to any of the claimed joints during active duty, nor 
is there any evidence of arthritis in these joints during the 
year following her discharge from service.  On her original 
application for compensation in April 1980, she made no 
mention of foot, shoulder or arm conditions.  The first 
evidence of shoulder or arm pain was noted in 1986 after she 
injured her shoulder moving a piano.  The first evidence of 
pain in the left foot is contained in a December 1988 record.  

The Board notes that the veteran's podiatrist has opined that 
her foot pain is as likely as not the same pain she 
experienced in both feet during service.  Similarly, the 
veteran's rheumatologist has opined that her shoulder and 
foot pain are as likely as not the same pain she experienced 
in the military.  However, these physicians did not begin 
treating the veteran until the 1990's, and their opinions are 
obviously based upon a history provided by the veteran.  That 
history is not supported by her service medical records which 
reveal no complaints of pain in her left foot or shoulders, 
and reveal her specifically denying foot pain and shoulder 
pain at her discharge from service.  As such, the physicians' 
opinions are entitled to little probative weight.  See 
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (a medical 
opinion that is based on the veteran's recitation of medical 
history and unsupported by clinical findings is not 
probative); see also LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (a bare transcription of a lay history is not 
transformed into competent medical evidence merely because 
the transcriber is a medical professional).

In advancement of her claim, the veteran has written 
correspondence to VA, which relates her joint pains to active 
duty.  The Board notes that the veteran was a flight nurse in 
the Air Force.  As a medical professional, she may be deemed 
to have requisite knowledge as to medical matters.  However, 
as noted above, the lack of complaints or findings regarding 
her shoulders, arms, or left foot in her service medical 
records render her opinions linking current conditions to 
service of little probative value.  Moreover, the Board finds 
her entries denying shoulder, elbow, and foot pain on her 
separation examination more credible than her current 
assertions of experiencing joint pain in service.

In the absence of evidence of these conditions in service, or 
evidence of arthritis within one year following discharge 
from service, the claim for service connection must be 
denied.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


Neck

Service medical records note the veteran was seen one time in 
July 1973 for a muscle spasm in her neck of two day's 
duration.  Examination of the neck was negative.  Impression 
was probable muscle sprain.  The remainder of her service 
medical records, a period covering more than 6 years, are 
negative for complaints or findings of any neck disorder.  No 
neck disorder was reported or found on separation 
examination.

Post service treatment records reveal no complaints or 
treatment for her neck until February 1986, when she was 
treated for a shoulder injury after moving a piano.  
X-ray at that time revealed minimal posterio lateral spurring 
of the mid C-spine but no neural foramina narrowing or any 
other bony abnormalities.  In 1999 an MRI revealed a mild 
diffuse disc bulge at multiple levels.

There are no medical opinions in the record indicating her 
neck pain is related to her service.   

After consideration of the evidence, the Board finds that the 
muscle spasm in her neck was acute, transitory, and resolved 
with treatment in service, with no residuals noted during the 
remaining 6 years of her service or on her separation 
examination.  Moreover, the first postserivce evidence of 
neck pain occurred in 1986, 6 years after his discharge from 
service.  Finally, none of the medical evidence in the record 
attributes her current neck problems to a disease or injury 
in service.  For this reason, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection, and the claim must be denied.





ORDER

Entitlement to service connection for osteoarthritis of the 
shoulders, arms, neck, and left foot is denied.


REMAND

The Board finds that a remand is necessary for a VA 
examination to determine the nature and etiology of the 
veteran's right foot and bilateral hand/finger disorders.  
See 38 C.F.R. § 3.159(c)(4).

Service medical records contain references to right toe pain 
and hand/finger pain, stiffness and swelling.  December 1969 
records show the veteran had a swollen distal phalanx of her 
right little finger.  X-rays from January 1970 showed an old 
fracture in the veteran's middle finger, but upon review, it 
was determined that there were "no problems there."  

In November 1974, the veteran underwent a periodic medical 
examination, where she reported a history including fractures 
to her right fifth finger in 1963 and her left wrist in 1953.  
No infirmities of the musculoskeletal system were noted at 
that time.  

In an annual flying/waiver review in September 1976, the 
veteran was found to be without weakness, deformity, or 
limitation of motion of the upper extremities.  Notes from 
this examination indicate the veteran suffered pre-service, 
from a fractured left ulna in 1953 and a fractured fifth 
finger in her right hand in 1963, both of which were prior to 
her active service.  Her recovery from these injuries was 
said to be "full."  Notes from a July 1979 visit refer to 
soreness in the metatarsophalangeal joint of the veteran's 
first right toe.  The patient was found to have joint pain of 
an unknown etiology.  Her hands were x-rayed as well, but 
findings were within normal limits.  In August 1979, the 
veteran was seen for pain in her hands and thumbs.  

The veteran's October 1979 separation examination indicates a 
history of a fracture to the fifth digit of the right hand in 
1962 and a fracture to the left wrist.  In summary, the 
physician who conducted this examination noted painful joints 
in both hands that were treated with Ecotrin, but that 
rheumatoid arthritis was negative.  

Air Force Reserve records note that in March 1980, the 
veteran complained to military medical staff of pain in the 
area of her right wrist where she had prior excision of a 
ganglion cyst.  Radiographic reports from 1980 show soft 
tissue swelling in the veteran's right wrist, but are 
"otherwise unremarkable" as to both wrists.

In outpatient treatment records from August 1988, the veteran 
reported increased pain and swelling in her finger.

A bone scan from July 1997 showed "intense activity" in the 
region of the veteran's healing osteotomy of the right first 
metatarsal, as well as a mild increase in activity in the 
distal left first metatarsal.  Records from October 1998 
indicate mild hallux valgus deformity, with some degenerative 
changes in the foot.  A previously observed sesamoid was also 
noted.

Medical records from June 2000, written by Dr. RJF, indicate 
foot surgery for the veteran to treat an osseus deformity.  
Dr. RJF's assessment of the veteran, based on x-rays, was of 
severe degenerative joint disease of the first metatarsal-
phalangeal joint and flexion contracture of the right fourth 
toe proximal interphalangeal joint.

On a February 2004 examination, the examiner found that 
osteoarthritis of the feet was not related to service.  He 
noted that there was no evidence of foot pain during service, 
but that if the RO found any such evidence, he would be glad 
to render another opinion.  In this regard, the Board does 
note complaints of pain in the right first metatarsal in July 
1979.  

In light of the veteran's complaints of right toe pain and 
hand/finger pain in service, the Board finds that a medical 
opinion is necessary.  Therefore, a remand is require for the 
RO to schedule a VA orthopedic examination for the purpose of 
obtaining an opinion as to whether the veteran suffers from 
osteoarthritis in the hands/fingers and right foot which is 
related to service. 

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without 'good cause,' fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

The issues of entitlement to service connection for 
osteoarthritis of the hands/fingers and right foot are 
REMANDED for the following:

1.  The veteran should be afforded a VA 
orthopedic examination to determine 
whether the veteran's current hand/finger 
and right foot complaints are 
etiologically related to her active 
service.  The claims folder should be 
made available to the examiner for review 
before the completion of the examination.  
All testing deemed necessary, including 
x-ray reports, should be accomplished.  A 
rationale for all opinions expressed 
should be provided.   

(a)  With regard to the right foot, the 
examiner should review the claims file 
and examine the veteran.  Any right foot 
disorders should be identified.  The 
examiner should then provide an opinion 
as to whether any current disability in 
the right foot is as likely as not (50 
percent probability or greater) related 
to the complaint of pain in the right 
first toe in service in 1979, or 
otherwise related to service.

(b)  With regard to the hands/fingers, 
the examiner should review the claims 
file and examine the veteran, and provide 
a diagnosis for any finger and/or hand 
disability found.  The examiner should 
then provide an opinion as to whether any 
current disability in the hands and/or 
fingers is as likely as not (50 percent 
probability or greater) related to her 
active service.  

2.  After completing any additional 
development deemed necessary, the RO 
should again review the record.  If the 
benefits sought on appeal remain denied, 
the appellant and representative, if any, 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	K. A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


